t c memo united_states tax_court wp realty lp olympia realty inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date steven todd miller jeremy m fingeret and robert g wonish ii for petitioner candace m williams for respondent memorandum findings_of_fact and opinion kerrigan judge this case was commenced in response to a notice of final_partnership_administrative_adjustment fpaa dated date issued to olympia realty inc olympia as the tax_matters_partner of wp realty lp wp realty for tax_year sec_2011 sec_2012 sec_2013 and sec_2014 years in issue in the fpaa the internal_revenue_service irs or respondent disallowed deductions for losses from a trade_or_business of dollar_figure dollar_figure dollar_figure and dollar_figure for tax_year sec_2011 sec_2012 sec_2013 and sec_2014 respectively the sole issue for our consideration is whether wp realty engaged in the activity of operating a golf course with the objective of making a profit under sec_183 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulation of facts and attached exhibits are incorporated herein by this reference when the petition was timely filed wp realty’s principal_place_of_business was in texas wp realty is a limited_partnership formed under the laws of the state of texas it operates as the owner and developer of whispering pines golf club whispering pines wp realty elected to be treated as a partnership for federal_income_tax purposes for the years in issue olympia is the general_partner of wp realty and owns a interest corbin robertson is the limited_partner and owns the remaining interest olympia a texas corporation is an s_corporation for federal tax purposes and is wholly owned by olympia enterprises inc oe robertson is the sole owner of oe an s_corporation for federal tax purposes i robertson’s background during the years in issue robertson served as the chief_executive_officer and chairman of the board_of directors of two companies publicly traded on the new york stock exchange quintana energy services inc an oil field service company and natural resource partners lp a master_limited_partnership during the years in issue robertson’s adjusted_gross_income was as follows year adjusted_gross_income dollar_figure big_number big_number big_number robertson made investments in real_estate during his business career from until he was the director of the cullen center a mixed-use real_estate development which included a hotel near downtown houston texas the development was a family-owned investment consisting of million square feet of office space and hotel rooms the hotel was never profitable the entire time robertson’s family owned the property however the cullen center including the hotel was sold at a profit in robertson was also a partner in and director of northwest crossing near houston he installed the infrastructure and sold off parcels for individual development robertson profited from selling lots at northwest crossing in robertson began developing davenport ranch a golf course and residential community in austin texas in designing the golf course at davenport ranch robertson worked with course architect pete dye an accomplished golf course architect to understand the contours of routing the course in accord with the topography of the land austin country club moved its operations to davenport ranch and it had approximately members including well-known professional golfers having austin country club operate on davenport ranch provided a profitable membership base members of austin country club were interested in purchasing residential lots the sale of the residential lots took longer than expected because of the economic downturn in texas in the 1980s the project was not debt financed and robertson believes that is why the project did not fail the final residential lots were sold in the late 1990s robertson also was a joint developer of bear creek community bear creek a residential community adjacent to two public golf courses in houston bear creek took approximately years to be profitable ii background of whispering pines in robertson and a friend founded camp olympia an overnight camp for inner-city youth in trinity county texas a rural_area roughly miles north of houston this area was isolated and underdeveloped two years later robertson purchased over adjacent acres which became the site of whispering pines golf has been taught at camp olympia since the 1970s in the early 1990s timber was removed from the adjacent acreage and camp olympia used a portion of that tract to practice golf a golf adviser to camp olympia suggested that the tract could be turned into an 18-hole golf course three holes were built and robertson did more research about developing a golf course chet williams of jack nicklaus productions was hired to formally lay out and design an 18-hole championship golf course williams has designed more than golf courses course construction was completed in and whispering pines officially opened during course construction robertson contacted a developer to discuss the routing of the course for future residential development robertson wanted to promote amateur golf and create an international amateur golf championship to further these efforts he created world health and golf association which changed its name to spirit golf association sga in sga was incorporated on date as a nonprofit corporation under the laws of the state of texas at this point robertson planned on donating the land including the golf course to charity in date sga applied to the irs for tax-exempt status under sec_501 as a corporation that would foster national and international amateur competition by conducting an amateur golf championship and supporting and developing amateur athletes the application explained that excess funds would be used to promote charitable and educational activities within the meaning of sec_501 on date the irs denied sga’s application_for tax-exempt status determining that a substantial purpose of the organization was providing a club facility rather than exclusively supporting charitable or educational_purposes on date sga protested that it was organized and would be operated exclusively to foster national and international amateur golf the protest letter stated there was no potential for real_estate development adjacent to the golf course after further discussions the irs approved sga’s tax-exempt status in date the approval reflected a compromise between the irs and sga sga would focus solely on charitable activities including hosting the spirit world amateur golf championship spirit golf tournament and other amateur events and distributing funds to the texas medical center sga would not own or operate assets of the golf course to reflect the compromise sga and olympia would enter into a nonexclusive lease agreement in which sga would have access to the golf course and facilities on date olympia entered into separate lease agreements with sga and camp olympia iii wp realty after an agreement was made regarding the charitable status of sga robertson changed his plans for whispering pines it was now going to be a for- profit course in date robertson and olympia formed wp realty as the limited_partner robertson contributed a promissory note of approximately dollar_figure million olympia contributed to wp realty the golf course which consisted of approximately acres the golf house maintenance buildings and related equipment since robertson made the following capital contributions to wp realty year capital contributions total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1the parties stipulated that robertson’s total capital contributions were approximately dollar_figure million on date olympia assigned both the sga and the camp olympia lease to wp realty for the years in issue sga and camp olympia paid rent to wp realty as follows year rent paid_by sga rent paid_by camp olympia dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number a sga membership eric fredricksen was director of sga during the years in issue his role was to run the spirit golf tournament and to manage the sga membership program at whispering pines he reported to the founder robertson and sga’s board_of governors which consisted of a mix of individuals who had experience with charities or golf an sga membership was required to play golf at whispering pines members of sga paid annual membership fees that entitled them to a set number of rounds of golf at whispering pines fifty percent of each annual membership fee was acknowledged as a charitable_contribution the set number of rounds allotted for each membership category was calculated by dividing half of the membership fee by the cost per round of golf negotiated between wp realty and sga in the lease agreement for an individual membership cost dollar_figure and the member was entitled to rounds of golf for the years in issue an individual membership cost dollar_figure and the member was entitled to rounds of golf in the cost of an individual golf membership increased to dollar_figure resulting in rounds of golf after reaching the threshold of allotted golf rounds members had the option to either reduce their charitable_contributions by additional rounds of golf played or pay set fees for additional rounds for members reduced their charitable_contributions by dollar_figure per round after reaching the number of rounds allotted or paid dollar_figure per round for members paid dollar_figure per additional round sga offered various types of memberships including individual national and corporate a corporate membership allowed up to eight employees to be designated as members of sga membership revenue was dollar_figure in and increased each year the table below provides an annual summary of individual membership costs the number of individual members national membership costs the number of national members corporate membership costs the total number of members and total revenue from membership 1starting around the criteria for a national member changed it became a membership for those who were not texas residents year total individual membership cost dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number number of individual members national membership cost number of national members corporate membership cost total member sec_1 total membership revenue n a n a dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number n a n a n a n a n a n a n a n a n a n a big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1this table does not include all types of memberships offered the number of members in each category or the cost of each membership type sga also offered sponsorships of the spirit golf tournament which it had hosted since sga was responsible for the operation of the spirit golf tournament which occurred every other year these sponsorships include rounds of golf at whispering pines and sga allocated funds to wp realty for these rounds of golf the following table summarizes the total number of sponsors and sponsorship revenue sga received total number of sponsors total sponsorship revenue dollar_figure big_number big_number big_number big_number big_number big_number year b relationship between wp realty and sga the sga board board consisted of individuals with a variety of experience the board had a lease committee that made recommendations to the full board on the amount of the base rent and the cost per round two members of the board were chosen to represent wp realty’s interest in lease negotiations wp realty did not have representation independent from sga during the lease negotiations robertson did not participate in the lease negotiations as part of the compromise with the irs robertson recused himself from the discussion and the vote on the lease arrangement between sga and olympia the agreement also required that the board be expanded so that a majority of the board members were independent the initial lease assigned to wp realty was a nonexclusive lease that included a base rent of dollar_figure per year and a usage fee of dollar_figure for each round of golf played by an sga member a guest or an invitee wp realty surveyed top-rated golf courses to determine the rate of a round of golf the initial lease was amended and restated on date and it stated that whispering pines was developed to be the home of sga and the spirit golf tournament it provided a base rent of zero pursuant to the terms of the lease wp realty would pay all operating_expenses the lease provided no fee per round of golf played by a member during the years in issue the lease agreement as amended on date was in effect the base rent remained zero and the lease included a usage fee of dollar_figure for each round of golf played by an sga member a guest or an invitee the amended lease was not updated until and the second amended and restated lease was effective as of date the lease provided a base rent of dollar_figure per year and the usage fee was increased to dollar_figure 2olympia assigned the lease to wp realty an amendment to the lease was made on date this amendment increased the rent to dollar_figure per month and provided a formula for indexing the rent for inflation no change was made to the usage fee even though the lease provided for a base rate of zero during the years in issue sga paid rent to wp realty each year in addition to the base rent and usage fee per round guest green fees were paid to wp realty during the years in issue sga paid the following to wp realty year base rent rounds of golf sga members played at whispering pines total sga paid for base rent and rounds of golf dollar_figure big_number big_number big_number c business plans big_number big_number big_number big_number dollar_figure big_number big_number big_number wp realty did not borrow money to fund the operations of whispering pines it received revenue from sources besides the rent that it received from sga and camp olympia for years whispering pines received revenue as follows 3the parties agreed to the numbers in this table which were taken from stipulated exhibits year green fees food beverage golf merchandise cottages total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1revenue from cottages was not reported on wp realty’s profit and loss statement 2revenue from green fees was not available for once the decision was made that whispering pines would be run as a for- profit business robertson was unsure whether it was going to work because of its rural location so he decided to make improvements gradually wp realty had business plans for whispering pines drafted for and the business plans addressed ways to improve whispering pines’ revenue streams the mission of wp realty according to the business plan was t o provide a world-class recreational experience for the members and guests of the whga and whispering pines with a philanthropic spirit to benefit the health and well-being of all who participate the membership goal was to grow and maintain a number of members no greater than below capacity it identified growth in individual membership as one of wp realty’s areas of opportunity and stated that wp realty wanted to reach individual members and corporate members by date the construction goals were to build and sell six cottages and complete construction of a clubhouse and town center the financial goal was to break even between sga and wp realty while contributing to charity the plan addressed increasing guest fees and cottage rates the future expansion business plan business plan stated that the strategic plan will solidify the foundation and infrastructure for the future of whispering pines golf club moving forward on a profitable self-sustaining basis the business plan covered the years in issue it included a section entitled alignment with wp realty’s goals and expectations which listed the following establish a membership that fosters an environment that projects a philanthropic endeavor and spirit build manage and operate a first-class golf facility operate a program to teach youth life skills through the game of golf and promote amateur golf for philanthropic purposes it identified challenges pertaining to whispering pines’ infrastructure including the lack of cottages a small golf house and lack of a short game practice facility the business plan also identified weaknesses including the size of the kitchen space within the clubhouse and the lack of capacity to host overnight guests when occupancy levels were high the growth and marketing opportunities to realize additional revenue section of the business plan listed increasing corporate membership to the corporate membership in was it also suggested adding a new membership category national member for individuals living outside texas this membership would cost less than an individual membership another revenue growth opportunity identified was increasing cottage rental rates unfortunately after the business plan was in place the economy struggled and the golf industry was affected not all of the goals of the business plan could be met the town center first proposed in the business plan has not yet been built however building a town center is still a goal wp realty’s mission according to the business plan was t o provide a world-class experience for the members and guests of the sga and whispering pines with a philanthropic spirit to benefit the health and well-being of all who participate an opportunity identified in the plan was the potential of increasing membership to expand the customer base it included revenue goals that addressed increasing the number of rounds of golf played on the 18-hole course and the new 9-hole course completed in the allocated round amount the guest paid amount the number of cottages on site and the rates charged for cottages it called for increasing the rounds played on the 18-hole course by per year and increasing the number of rounds played on the 9-hole course to one-third of the rounds played on the 18-hole course allocated round amounts were to increase by every two years and the guest paid amount was to increase by annually rates for cottages were to increase by annually whispering pines was a destination golf course because it is over miles from a significant population center each of the business plans described how wp realty could increase revenue by increasing its capabilities to host destination meetings seminars and corporate retreats the business plan identified corporate meetings and outings destination as an opportunity for growth the business plan called for marketing to businesses about the increased capabilities for destination meeting s and seminars d improvements since numerous improvements have been made to whispering pines and the course itself between and the golf maintenance facilities were updated at a cost of dollar_figure a new big_number square-foot administration building provided offices and lockers as well as a chemical room and an irrigation room this building also included a golf cart barn in wp realty constructed an indoor golf teaching facility for approximately dollar_figure in wp realty began constructing a nine-hole par-three course that would allow guests to sharpen their short-game skills and increase the number of players per day that whispering pines could host the construction of this nine- hole course was part of the business plan williams who designed the hole course also designed the 9-hole course which became known as the needler it cost over dollar_figure million and was completed in with the addition of the needler wp realty decided to improve and expand its irrigation facilities with the construction of the gristmill in wp realty spent dollar_figure to build the gristmill which served as a pump house for both courses the gristmill which is at the halfway point of the 18-hole course also allowed golfers a place to rest and purchase food and beverages wp realty built the roost in which was an outdoor pavilion next to the gristmill construction costs for the roost were dollar_figure the roost provided a place for whispering pines to host events and serve food and beverages the business plan identified the need to improve the kitchen and dining facilities whispering pines initially had a clubhouse with a kitchen that could accommodate only guests spirit hall the new dining facility was designed and built between and at a cost of dollar_figure million spirit hall can accommodate approximately guests and has a commercial kitchen that is much larger than the original kitchen facility throughout the years improvements were made to the 18-hole course in renovations were made to the bunkers at a cost of dollar_figure wp realty invested dollar_figure to improve the driving range and bunker practice area renovations were also made to the putting greens at cost of dollar_figure the and business plans identified the lack of accommodations for overnight guests as an area for improvement in olympia built cottages on land it owned adjacent to the golf course and put in place infrastructure for approximately cottages members of sga were able to rent the cottages in marketing materials for whispering pines the cottages were featured in a brochure that advertised whispering pines as a destination for corporate retreats in wp realty renovated the cart paths along the 18-hole course the cost of the renovation was dollar_figure williams designed the layout of the renovated cart paths the cart paths were renovated to connect tees to greens which increased playing by allowing play on the course when it was wet in or around wp realty and sga created the village partner program allowing sga members and sponsors to fund the construction of new cottages at the village at whispering pines in exchange for priority booking privileges and discounted room rates for years wp realty solicited contributions of dollar_figure each from sga members to build two new cottages between and the village partner program covered approximately half of the construction costs the goal of the village partner program was to raise enough revenue to build four additional cottages e role of employees wp realty consistently hired experienced people to consult in planning managing and marketing whispering pines in date chris rowe was hired as whispering pines’ director of golf upon graduating from college in rowe participated in professional golf association educational programs before joining whispering pines he was a golf pro at another golf club where he taught an average of lessons per year in addition to providing lessons and clinics at whispering pines rowe invited course raters to visit whispering pines to help increase the course’s ranking he was involved with hosting sga’s spirit golf tournament held every other year the spirit golf tournament has been televised on the golf channel and nbc it was played on the 18-hole course and the participants were housed at camp olympia rowe also helped wp realty host the national collegiate athletic association ncaa southland conference championship and the men’s ncaa big conference tournaments that were held in and wp realty sought out the hosting of these other tournaments to increase whispering pines’ national and international exposure in the golf community in an effort to increase whispering pines’ brand recognition course reputation and customer base every spring the robertson invitational invitational was held at whispering pines rowe invited golf pros from clubs around the country to participate in the invitational each golf pro brought three guests and the foursome played as a team in date golf digest ranked whispering pines third on its list of best new private golf courses around the country in whispering pines was ranked 11th in golf digest’s index of america’ sec_50 greatest golf retreats the dallas morning news listed whispering pines as the number one golf course in texas from to whispering pines’ location made it difficult to attract raters rowe helped whispering pines achieve these course rankings by contacting the rating publications and inviting course raters to come play at the course derek severns was whispering pines’ first general manager before his employment at whispering pines severns had been a golf club manager chad mccormick was hired in to replace severns before joining whispering pines mccormick had more than years of experience working for different golf clubs around texas as general manager mccormick directed approximately employees he was responsible for putting together the business plan after mccormick developed the business plan he and robertson discussed capital improvements and the timing of when to implement each project mccormick identified certain challenges that whispering pines faced in attracting guests without sufficient overnight accommodations it was difficult to attract the membership numbers needed to achieve profitability or raise revenue through food and beverage sales or more rounds of golf each year mccormick put together an annual budget that included a budget from each department at whispering pines together mccormick and robertson used those budgets as a guide for implementing projects identified in the business plan they also relied on the profit and loss statements and other books_and_records kept by wp realty’s accounting department robertson reviewed the monthly profit and loss statements wp realty hired michael dieckhoff as golf course superintendent in his experience included working at a jack nicklaus productions course and augusta national since paula johnson had served as controller for whispering pines previously she worked at a golf club for five years johnson and her accounting team kept financial records for wp realty including general ledgers balance sheets profit and loss statements book-to-tax reconciliations and capital accounts an executive chef was hired to oversee the food operations of whispering pines f robertson area the only homesite at whispering pines is referred to as the robertson area which consists of multiple houses and buildings used exclusively by robertson and his family the table below summarizes the buildings at the robertson area and their costs name cost hedrick house lake house main house storage building pool total dollar_figure big_number big_number big_number big_number big_number the main house and pool were completed in before the completion of the main house robertson used a victorian house referred to as the hedrick house in the above table that he had moved to the property in robertson used the main house as a personal_residence robertson spent a considerable amount of time at whispering pines directing staff and accommodating the needs of sga members and guests robertson’s family used the robertson area approximately four to six times per year robertson did not pay rent nor was he charged for_the_use_of the robertson area wp realty billed and received reimbursement from robertson for expenses it paid on his behalf on a monthly basis all expenses related to the robertson area were treated as personal expenses the lease between wp realty and sga effective date includes language addressing the robertson area the lease provides that a portion of the premises was developed by wp realty for the personal_use of robertson and his family this area is not to be used by sga the lessee at any time during the term of the lease wp realty may unilaterally remove the robertson area from the premises and the lease would be automatically and unilaterally amended to exclude the robertson area during the years in issue robertson played total rounds of golf but he played only three of those rounds at whispering pines--once in and twice in g future development the formal layout of whispering pines kept open as an option the possibility of future homesites along the course in anticipation of future homesites wp realty installed the infrastructure to support residential development in date robertson engaged an appraiser the appraisal was not completed until in date robertson commissioned roy bechtol to design a master_plan for the development of homesites along the golf course bechtol has completed more than golf course and land development projects including the master_plan at davenport ranch bechtol’s master_plan for whispering pines was completed in date and allowed for single-family units around the golf course the plan also included a layout for roads a practice course and a town center no work has been done to implement the master_plan iv tax returns wp realty timely filed forms u s return of partnership income for the years in issue wp realty realized and recognized ordinary business_losses for tax years as shown in the following table which summarizes the annual gross_income deductions depreciation and ordinary business income or loss from wp realty’s forms from through 4the numbers in this chart were taken from wp realty’s forms the deductions column includes the deduction for depreciation for each year year gross_income deductions depreciation ordinary business income loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number wp realty’s losses flowed through to robertson as the limited_partner in wp realty and the ultimate sole owner of olympia on date respondent notified wp realty of the audit of its tax returns for on date respondent issued a draft notice of proposed_adjustment notifying olympia that losses realized in would be disallowed under sec_183 because whispering pines was an activity_not_engaged_in_for_profit on date respondent issued the fpaa disallowing wp realty’s reported losses for pursuant to sec_183 opinion respondent determined that wp realty’s ownership and operation of whispering pines was an activity_not_engaged_in_for_profit within the meaning of sec_183 and disallowed deductions for the years in issue respondent contends that whispering pines remained in operation only because of the contributions of robertson respondent’s position is that robertson operated wp realty to the benefit of sga and his motive was philanthropy and not profit petitioner counters that wp realty operated whispering pines with an intent to realize a profit the weakness in its position is the magnitude of losses to prevail petitioner must show a profit objective i burden_of_proof generally the commissioner’s determinations in an fpaa are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 107_tc_94 deductions are a matter of legislative grace and a taxpayer likewise bears the burden of proving his or her entitlement to deductions allowed by the code 503_us_79 292_us_435 under sec_7491 in certain circumstances the burden of proof may shift from the taxpayer to the commissioner petitioner has not claimed or shown that it meets the specifications of sec_7491 to shift the burden_of_proof to respondent as to any factual issue ii sec_183 generally sec_162 allows a taxpayer to deduct ordinary and necessary business_expenses incurred in carrying_on_a_trade_or_business for an activity to constitute a trade_or_business under sec_162 it must be conducted with continuity and regularity and with the primary purpose of realizing income or profit 480_us_23 68_f3d_868 5th cir holding that a taxpayer must establish that he or she engaged in the activity with the primary purpose and intent of realizing an economic profit independent of tax savings aff’g tcmemo_1993_634 the test for determining whether a taxpayer conducted an activity for profit is whether the taxpayer entered into or continued the activity with the actual and honest objective of making a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir the taxpayer’s expectation of profit need not be reasonable but he or she must have a good-faith objective of making a profit 72_tc_28 sec_1_183-2 income_tax regs whether the required profit objective exists is determined on the basis of all the facts and circumstances in each case independent of the tax consequences allen v commissioner t c pincite see also 934_f2d_573 5th cir aff’g tcmemo_1989_687 the taxpayer bears the burden of proving the requisite profit intention rule a 69_tc_521 for partnerships profit objective is determined at the partnership level rather than at the partner level 778_f2d_275 5th cir aff’g tcmemo_1984_486 78_tc_471 aff’d 722_f2d_695 11th cir because robertson was the only owner of wp realty we need not separately determine the intent at the partnership level a taxpayer may not fully deduct expenses of an activity under sec_162 if the activity is not engaged in for profit sec_183 pursuant to sec_183 if an activity is not engaged in for profit no deduction attributable to that activity is allowed except to the extent provided by sec_183 sec_183 allows deductions that would be allowed without regard to whether the activity was engaged in for profit but only to the extent that gross_income derived from the activity exceeds the deductions allowable without regard to profit sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be weighed when considering whether a taxpayer is engaged in an activity for profit these factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or the taxpayer’s advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned from the activity the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved in the activity we give greater weight to these objective factors than to the taxpayer’s statement of intent sec_1_183-2 and b income_tax regs see also 116_tc_198 evidence from years after the years in issue is relevant to the extent it creates inferences regarding the taxpayer’s requisite profit objective in earlier years e g 45_tc_261 t he goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years aff’d 379_f2d_252 2d cir foster v commissioner t c memo bronson v commissioner tcmemo_2012_17 aff’d 591_fedappx_625 9th cir all facts and circumstances are to be taken into account and no single factor or mathematical preponderance of factors is determinative westbrook v commissioner f 3d pincite manner in which activity is conducted carrying on an activity in a businesslike manner such as by maintaining complete and accurate books_and_records conducting the activity in a manner similar to other activities of the same nature that are profitable and making changes in operations to adopt new techniques or abandon unprofitable methods is a factor that may indicate a profit objective sec_1_183-2 income_tax regs businesslike conduct is characterized by a careful and thorough investigation of the profitability of a proposed venture monitoring a venture’s progress and attention to problems that arise over time see 90_tc_74 88_tc_464 complete and accurate books_and_records are more than the mere maintenance of lists of and receipts for expenses keating v commissioner tcmemo_2007_309 aff’d 544_f3d_900 8th cir rather the term businesslike manner contemplates the use of cost accounting techniques that provide the taxpayer with information to make informed business decisions burger v commissioner tcmemo_1985_523 aff’d 809_f2d_355 7th cir wp realty’s accounting department kept complete and accurate books_and_records produced profit and loss statements and kept track of and billed robertson for personal expenses_incurred on his behalf mccormick also put together budgets with each department head and submitted those budgets to robertson for approval robertson and mccormick used wp realty’s books_and_records to make informed decisions about when to implement capital improvements robertson approached the development of whispering pines in a manner similar to the development of davenport ranch he avoided debt financing to fund the development of whispering pines instead robertson made significant capital contributions to wp realty to build the golf course and lay the infrastructure for future development and expansion he has focused his attention on creating value and building a reputation whispering pines is now a top-rated golf course both in texas and nationally the spirit golf tournament has further helped establish the brand robertson sought to create numerous court opinions mention that a businesslike operation would involve a business plan see eg wesinger v commissioner tcmemo_1999_ conversely the fact that a taxpayer does not have a written business plan does not negate a profit_motive as a business plan can be evidenced by actions welch v commissioner tcmemo_2017_229 at annuzzi v commissioner tcmemo_2014_233 at respondent contends that wp realty’s and business plans were deficient because they focused on philanthropy and provided only generalized goals respondent’s position is that robertson organized wp realty to operate whispering pines for the charitable benefit of sga and the spirit golf tournament the business plan outlined capital improvements that would contribute to the growth of whispering pines these improvements would not have been necessary if whispering pines was used to meet the needs of only sga the capital improvements were designed to attract members to sga in order to increase the number of rounds of golf played at whispering pines the business plan addressed a profit_motive it stated that the strategic plan will solidify the foundation and infrastructure of whispering pines golf club moving forward on a profitable self-sustaining basis after mccormick developed the business plan he and robertson discussed capital improvements and the timing of when to implement each project robertson and mccormick testified at trial that they waited to develop certain projects until demand justified their development each project was specifically implemented to increase capacity at and attract more guests to whispering pines the needler short course was built to increase the number of rounds per day whispering pines could offer other improvements were made to ensure that whispering pines would be a top-ranked golf course the clubhouse was expanded to accommodate more guests and allow for more food and beverage sales perhaps the most important indication of whether an activity is being performed in a businesslike manner is whether the taxpayer implements methods for controlling losses including efforts to reduce expenses and generate income see foster v commissioner tcmemo_2012_207 dodge v commissioner tcmemo_1998_89 aff’d 188_f3d_507 6th cir wp realty made improvements to reduce expenses and generate income the business plan outlined several capital projects whispering pines would not be able to increase its membership substantially until all the improvements were completed all three of the business plans discuss the need to increase membership numbers and the number of rounds of golf played specifically the business plan identified individual members and corporate members as its target by the corporate membership goal wa sec_40 the national membership category was also added the amount charged for allocated rounds was increased in the number of golf rounds consistently increased throughout the years in issue membership revenue grew from dollar_figure in to dollar_figure in the number of members was sensitive to membership fees when the individual membership fee was doubled in total membership dropped from to again in membership declined from to when the individual membership fee increased by dollar_figure when the national membership fee increased by dollar_figure in national membership declined from in to in wp realty tried to find the right balance for membership fees and the amount allocated for a round of golf if it charged too much for a round of golf it would hurt the bottom line a higher number of golf rounds played increased food and beverage and merchandise revenues throughout the years in issue revenue was raised from green fees food and beverage sales golf merchandise and rental income from the cottages from to the revenue from green fees increased from dollar_figure to dollar_figure the revenue from food and beverages increased from dollar_figure to dollar_figure the revenue from golf merchandise increased from dollar_figure to dollar_figure and the revenue from the cottages increased from dollar_figure to dollar_figure at the end of not all the improvements identified in the business plan were implemented for and the revenue continued to increase the income from cottages more than doubled from to because of increasing capacity with the addition of two cottages for robertson’s capital_contribution was significantly lower than it had been in previous years robertson testified that sga membership reached wp realty’s goal of members in petitioner’s expert stephen johnston testified about the economic difficulties that the golf industry faced during the 1980s and 1990s there was a boom of golf course construction between and the golf course supply increased by outpacing growth in golf participation for the average net profit margin was negative for privately owned golf courses and 5pursuant to fed r evid a a witness who is qualified as an expert by knowledge skill experience training or education may testify if his or her specialized knowledge will help the trier of fact to understand the evidence or determine a fact in issue we focus on the degree to which an expert’s opinion is supported by the evidence the reliability and relevancy standards embodied in fed r evid a apply equally to expert testimony that is not scientific 526_us_137 country clubs according to johnston golf course closures have increased significantly since whispering pines opened in he testified that to build a new golf course capable of achieving the highly marketable top-100 status requires significant long-term planning and strategic thinking wp realty was facing an uphill battle to be profitable the economic downturn and the financial struggles of the golf course industry made it more difficult to overcome these obstacles wp realty came up with a business plan to increase revenues wp realty also undertook steps to make whispering pines more marketable which included having the course become a top-ranked course and hosting tournaments not related to the spirit golf tournament wp realty was in a unique situation because of its coexistence with sga this coexistence was a result of a compromise with the irs robertson testified that he came up with a plan b to create a for-profit business robertson sought to strike the right balance between sga and wp realty he wanted to carry out the goals of sga while building a profitable golf course we conclude that wp realty conducted the operation of whispering pines in a businesslike manner this factor strongly favors wp realty expertise of the taxpayer or her his advisers the taxpayers’ expertise research and study of an activity as well as their consultation with experts may be indicative of a profit_motive see sec_1 b income_tax regs the type and quality of advice that a taxpayer seeks is important to the analysis of the taxpayer’s consultation with experts see 72_tc_659 noting that informal and continuous consultations with experts in the field demonstrates an intent to engage in a business for profit robertson not only has prior experience with real_estate and golf course development but he also surrounded himself with experts in golf to create whispering pines he hired jack nicklaus productions a brand name in the world of golf to design and build the 18-hole championship course williams the course architect also designed the needler and the cart paths along the 18-hole championship course wp realty’s employees have extensive experience in the golf industry rowe was instrumental in helping whispering pines achieve national rankings mccormick had years of golf course experience before coming to whispering pines dieckhoff worked at a famous course before he was hired as the course superintendent we conclude that wp reality relied upon experts robertson hired and consulted with experts from the start of the construction of whispering pines and continues to discuss improvements with experts we find this factor favors wp realty taxpayers’ time and effort devoted to the activity the taxpayers’ devotion of much of their personal time and effort to carrying on an activity may indicate a profit_motive particularly if the activity does not involve substantial personal or recreational aspects sec_1_183-2 income_tax regs a profit_motive may also be indicated if taxpayers employ competent and qualified persons to carry on such activity id robertson hired experienced managers to oversee course operations a renowned golf professional to assist guests and a top chef to prepare meals whispering pines had approximately employees on staff robertson met weekly with mccormick to keep apprised of the ongoing operations at whispering pines and discuss revenues and expenses the employment of competent and qualified people to carry on an activity when the taxpayers’ time devoted to the activity is limited can indicate a profit_motive id see also welch v commissioner at annuzzi v commissioner at we conclude that this factor favors wp realty expectation that the activity’s assets may appreciate an expectation that assets used in the activity will appreciate may indicate a profit_motive even if the taxpayer derives no profit from current operations sec_1_183-2 income_tax regs the term ‘profit’ encompasses appreciation in the value of assets such as land used in the activity id a taxpayer’s willingness to sustain continued operating losses because of his or her subjective expectation that the assets used in the activity will increase in value is indicative of a profit_motive engdahl v commissioner t c pincite see also allen v commissioner t c pincite respondent contends that robertson indicated that whispering pines would never become a real_estate development sga sent a protest letter to the irs when it was denied charitable status and this letter indicated that whispering pines would not engage in real_estate development the circumstances regarding real_estate development changed when the irs and robertson reached an agreement about the charitable status of sga even though robertson hired bechtol in and had an appraisal completed in no actions were taken to develop residential lots both the hiring of bechtol and the appraisal occurred after respondent began his audit of wp realty’s income_tax returns for and robertson referred to developing residential lots as a future plan wp realty produced no evidence that showed anticipated appreciation of whispering pines’ assets would be sufficient to overcome its losses we conclude that this factor favors respondent taxpayer’s success in carrying on other similar or dissimilar activities if a taxpayer has previously engaged in similar activities and made them profitable this success may show that the taxpayer has a profit objective even though the current activity is presently unprofitable sec_1_183-2 income_tax regs a taxpayer’s success in other unrelated activities may also indicate a profit objective id robertson succeeded in developing two other projects similar to whispering pines both davenport ranch and bear creek included real_estate development but their profitability depended on the success of a golf course bear creek took approximately years to reach profitability both davenport ranch and bear creek differ from whispering pines because they included real_estate development however both projects provided robertson with the opportunity to gain experience in developing a golf course in particular from davenport ranch he learned how to structure a golf course for real_estate development and how the number of members affected the operations of a golf course his previous experiences taught him the benefits of not using debt financing he testified about similar projects’ going bankrupt because of their reliance on debt financing from his experience he also understood the importance of being patient because it may take time before a project is profitable we conclude this factor favors wp realty slightly history of income or losses a history of continued losses with respect to the activity may indicate the lack of a profit_motive see id subpara while a series of losses during the startup stage of an activity may not necessarily indicate a lack of profit_motive a record of large losses over many years is persuasive evidence that a taxpayer did not have such a motive see 72_tc_411 aff’d 647_f2d_170 9th cir wp realty has sustained losses in each year of its operations its forms reported an ordinary business loss each year the losses ranged from dollar_figure to dollar_figure during the years in issue these losses were fairly consistent with losses in prior years losses increased in to dollar_figure however for wp realty had a net operating_profit of dollar_figure respondent contends that wp realty did not charge sga enough rent to break even from through sga’s lease agreements had a stated base lease of zero however sga paid dollar_figure in total base lease payments each year from to in addition to the amount_paid for rounds its members played respondent contends that if wp realty had an actual profit_motive it would have either negotiated for better lease terms with sga or found a different lessee for whispering pines wp realty contends that the large losses are due in part to the long-term plan to develop whispering pines which is similar to other golf course projects robertson testified that it would take time to develop whispering pines and that it has taken longer than he expected he further testified that whispering pines has reached its goal of members and that the level of revenue to be able to conduct charity and to run the golf course in sic a profitable basis another barrier to profitability is that whispering pines is at least miles from a significant population center robertson explained at trial that he knew 6when depreciation is added back to the ordinary_loss of dollar_figure for there is a net operating_profit whispering pines would have to be a destination course to accommodate overnight guests wp realty had to invest in the infrastructure to support those guests further attracting the type of guests to whispering pines that robertson was targeting required building an excellent brand and reputation both of which take time to develop wp realty accomplished these goals by building the needler which expanded the number of players it can host during a given day the teaching facility offers guests the opportunity to get instruction on improving their game spirit hall and the roost allow wp realty to increase revenue through increased food and beverage sales the national course ranking increases whispering pines’ reputation and prestige allowing it to retain loyal members robertson and mccormick both testified that wp realty waited until there was enough demand to support building out each of these projects during the years in issue wp realty was in the process of completing projects in its business plan the needler and the roost were not finished until spirit hall and improvements to the cart paths were not finished until robertson explained that it would be difficult to grow membership in sga and increase the rounds of golf played until the improvements were made because of the long history of losses this factor weighs in favor of respondent however we are not convinced that these losses negate wp realty’s actual and honest intent to profit from the operation of whispering pines wp realty’s recent financial improvements and business plan indicate achieving the goal of making a profit see bessenyey v commissioner t c pincite amount of occasional profits a taxpayer’s derivation of some profits from an otherwise money-losing venture may support the existence of a profit_motive see sec_1_183-2 income_tax regs the regulation further states a n opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id since wp realty has neither made a profit nor engaged in a highly speculative venture this factor favors respondent taxpayer’s financial status substantial income from sources other than the activity may indicate that the activity is not engaged in for profit id subpara robertson had substantial wealth not related to wp realty he contributed more than dollar_figure million of his own money for wp realty’s capital but wealth not associated with the activity in issue is not a bar to that activity’s being engaged in for profit welch v commissioner at the receipt of a tax_benefit does not alone establish that the taxpayer lacks a profit objective see engdahl v commissioner t c pincite even though the losses were large robertson had substantial income during the years in issue the tax benefits are not comparatively substantial enough to indicate that wp realty did not expect to make a profit cf golanty v commissioner t c pincite we conclude this factor is neutral elements of personal pleasure or enjoyment the presence of personal motives in conducting an activity may indicate a lack of profit objective especially if the activity involves personal or recreational elements sec_1_183-2 income_tax regs an activity is not classified as a hobby simply because the taxpayer finds it pleasurable 59_tc_312 the analysis does not require that the activity be engaged in with the exclusive intent of deriving a profit or even maximizing profits sec_1_183-2 income_tax regs respondent contends that robertson enjoyed golf and has unrestricted access to whispering pines and its amenities robertson golfed at whispering pines only three times during the years in issue respondent further contends that robertson and his family’s exclusive use of the robertson area resulted in personal pleasure camp olympia required robertson’s attention and he had the victorian home moved to the robertson area more than years before he developed whispering pines or incorporated sga the new house in the robertson area was not completed until after the years in issue respondent argues that robertson’s passion for philanthropy rather than profit is the driving force behind developing whispering pines and sga originally robertson wanted to develop a course and donate it to charity once he learned that was not possible if sga was to become a charitable_organization he took a different approach which was for whispering pines to be a for-profit business we conclude that this factor is neutral iii conclusion after a review of all the facts and circumstances and for the reasons stated above the court finds that wp realty was engaged in a for-profit activity for the years in issue even though we agree with respondent that robertson initially had the goal of creating a charitable_organization we are convinced that wp realty’s predominant primary or principal objective was to realize an economic profit independent of tax savings once wp realty was created robertson had the intent to make a profit because sga has now reached wp realty’s membership goal of and the major improvements are completed we expect that wp realty has turned a corner and will start to make a profit however if losses continue wp realty may again find its profit_motive before this court the court has considered all of the arguments made by the parties and to the extent that they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
